EXHIBIT 10.(iii)F


EMPLOYMENT AGREEMENT

         THIS AGREEMENT is made effective as of August 1, 2000 by and between
Robert W. Honse (hereafter "Executive") and Farmland Industries, Inc., a Kansas
cooperative corporation (together with all affiliates, the "Company").

        WHEREAS, Executive has been designated as the Company’s President and
Chief Executive Officer, effective September 1, 2000;

        NOW, THEREFORE, it is hereby agreed as follows:

         1. Employment. The Company hereby agrees to employ Executive as its
Chief Executive Officer effective September 1, 2000, and Executive hereby agrees
to accept employment with the Company in such position upon the terms and
conditions set forth in this Agreement.

        2. Period of Employment; Termination of Agreement. The period of
employment as Chief Executive Officer shall commence on September 1, 2000 and
continue for a rolling three (3) year period until written notice on
non-extension is provided by either party. In no event, will such term be
automatically extended beyond Executive’s 65th birthday. Executive’s employment
may be earlier terminated by either party subject to the rights and obligations
of the parties set forth herein.

         3. Position, Duties, Responsibilities. Executive shall be employed as
the Chief Executive Officer. Executive shall exercise such authority and perform
such duties and services, consistent with such position, as may be assigned to
him from time to time by the Board of Directors (the "Board").

         4. Devotion of Time and Best Efforts. Except for vacations and absences
due to temporary illness, Executive shall devote his full time, best efforts and
undivided attention and energies during his employment to the performance of his
duties and to advance the Company’s interests, as determined by the Board.
During his employment, Executive shall not, without the prior approval of the
Board, be engaged in any other business activity which conflicts with the duties
of Executive hereunder, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage. Executive may continue his current
civic and charitable activities and his current service on various boards.

         5. Compensation and Benefits.

           (a) Base Salary. The Company shall pay Executive an initial "Base
Salary" at the rate of Five Hundred Eighty One Thousand, Two Hundred and
Twenty-Four Dollars ($581,224) per year. The Board shall annually review the
amount of Base Salary. Such review and any increase shall occur on the current
customary schedule. Any such upward adjustment shall not require a written
amendment to this Agreement.


          (b) Other Compensation and Employee Benefits. During the term of this
employment hereunder Executive shall be eligible to participate in the Company’s
variable pay and long-term incentive compensation programs. Executive shall be
entitled to participate in any additional executive compensation programs and
employee benefit plans generally applicable to senior management employees of
the Company pursuant to the terms and conditions of such programs and plans.
Nothing contained in this Agreement shall preclude the company from terminating
or amending any such plan or program in its sole discretion.


          (c) Business Expenses. The Company shall bear such ordinary and
necessary business expenses incurred by executive in performing his duties
hereunder as the Company determined from time to time, provided that Executive
accounts promptly for such expenses to the Company in the manner prescribed from
time to time by the Company.


         6. Early Termination. This Agreement may be terminated prior to its
scheduled expiration as follows:

           (a) Death. Executive's employment shall terminate upon Executive's
death.


           (b) Termination by the Company.


               (1) Request for Resignation. The Company, by action of the Board,
may request Executive's resignation at any time and for any reason whatsoever,
without cause, effective in accordance with the delivery of a written request
for resignation to Executive. Executive agrees to immediately tender his
resignation upon receipt of any such request.


               (2) For Cause. The Company, by action of the Board, may terminate
the Executive's employment at any time for Cause, effective upon delivery of
written notice of termination to Executive. If such termination by the Company
is asserted to be for Cause, such termination notice shall state the grounds
that the Board claims constitute Cause. As used herein, "Cause" shall mean (a)
willful misconduct by Executive which is damaging or detrimental to the business
and affairs of the Company, monetarily or otherwise, as determined by the Board
in the exercise of its good faith business judgment; (b) a material breach of
this Agreement by Executive, (c) chronic alcoholism or any other form of
substance addiction on the part of Executive, (d) the commission by Executive of
any act involving fraud or dishonesty or moral turpitude, (e) the indictment
for, being bound over for trial following a preliminary hearing, or the
conviction of Executive of, any criminal act in either a state or federal court
proceeding, or (f) willful refusal to implement policies promulgated by the
Board.


               (3) Disability. The Company, by action of the Board, may
terminate the Executive's employment if Executive sustains a disability which is
serious enough that Executive is not able to perform the essential functions of
Executive's job, with or without reasonable accommodations, as defined and if
required by applicable state and federal disability laws. Executive shall be
presumed to have such a disability for purpose of this Agreement if Executive
qualifies, because of illness or incapacity, to begin receiving disability
income insurance payments under the long-term disability income insurance policy
that the Company maintains for the benefit of Executive. If there is no such
policy in effect at the date of Executive's potential disability, or if
Executive does not qualify for such payments, Executive shall nevertheless be
presumed to have such a disability if Executive is substantially incapable of
performing Executive's duties for a period of more than twelve (12) weeks.


           (c) Termination by Executive.


               (1) Voluntary Resignation. Executive may terminate the Employment
Period and Executive's employment at any time and for any reason whatsoever,
effective upon delivery of written notice of resignation to the Company.


               (2) Good Reason Resignation. Executive may terminate the
Employment Period and resign his employment at any time for Good Reason,
effective upon delivery of written notice of resignation to the Company. If such
resignation by Executive is asserted to be for "Good Reason," such resignation
and notice shall state the grounds that Executive claims constitute Good Reason.
As used herein "Good Reason" shall mean a material breach of this Agreement by
the Company, which breach is not cured within thirty (30) days of the Company's
receipt of notice of such breach, or a demotion such that Executive does not
serve as the Chief Executive Officer of the Company.


         7. Post-Termination Payments by the Company.

           (a) Resignation Requested by Company or Resignation for Good Reason.
In the event that Executive's employment is terminated prior to expiration of
the term by the Company through a Request for Resignation or by Executive for
Good Reason, and the Executive:


          (1) signs (and does not rescind, as allowed by law) a Release of
Claims in a form satisfactory to the Company which assures, among other things,
that Executive will not commence any type of litigation or other claims as a
result of his employment or termination of employment; and


           (2) honors all of Executive's other obligations as required by this
Agreement;

the Company will provide Executive severance benefits ("Severance Benefits") as
follows:


  (i) a severance payment equal to Executive's then existing Base Salary through
the unexpired portion of the term of this Agreement;


  (ii) additional severance in the form of pro-rata payouts under any variable
compensation plan, long-term incentive program or other bonus arrangements then
in effect;


  (iii) vested benefits under the Company-sponsored pension plan, 401(k) plan,
SERP, and deferred compensation plan, in accordance with the terms and
conditions of such plans;


  (iv) if such termination occurs prior to Executive attaining the age of
sixty-two (62), the Company shall pay Executive the difference between the
retirement benefit he would have received under the Company-sponsored retirement
plan had he retired at age sixty-two (62) and the retirement benefit he would
receive under such plan based on his date of termination of employment;


  (v) if such termination occurs prior to August 31, 2005, the Company shall
also provide Executive the following continued employment benefits (or their
equivalent) through August 31, 2005 on the same terms generally available to
other senior officers: life insurance, health and dental insurance, and other
non-pension, non-retirement benefits then generally provided to senior officers
of the Company;


  (vi) Executive may continue to have family coverage under the
Company-sponsored medical plan until he reaches age 65, becomes eligible for
Medicare or becomes eligible for coverage by another group plan, but Executive
shall be responsible for paying the retiree premium rate for such coverage.


           (b) Termination by Reason of Death or Disability, Termination by the
Company for Cause or Termination by Executive Through Voluntary Resignation. If
Executive's employment is terminated prior to expiration of the term by reason
of the Executive's death or disability, by the Company for Cause, or by
Executive as a Voluntary Resignation, Executive shall be entitled only to his
rights (a) to receive the unpaid portion of this Base Salary, prorated to the
date of termination, (b) to receive reimbursement for any ordinary and
reasonable business expenses for which he had not yet been reimbursed, (c) to
receive payment for accrued and unused vacation days, (d) to receive his
variable or incentive compensation for each full or partial year (on a pro rata
basis) during which he was employed, to the extent earned and accrued, pursuant
to the terms and conditions of the applicable compensation plan(s), (e) to
receive vested benefits under the Company's pension plan, 401(k) plan, SERP,
deferred compensation or other benefit plans in which the Executive has
participated, all to the extent and in accordance with the terms of such plans,
and (f) to continue certain health insurance at his expense pursuant to COBRA.


           (c) Sole Source of Payments. The post-termination payments provided
herein shall be in lieu of all other compensation, or other payments or
consideration of any kind under any contract, plan program or practice related
to Executive's employment.


         8. Nonrenewal of Agreement. The Company may elect not to renew this
Agreement, and thereby to terminate Executive's employment hereunder without any
severance obligations, upon at lest three (3) year's prior written notice of
non-extension to Executive.

        9. Consulting. If Executive qualifies for Severance Benefits under
Paragraph 7(a), Executive agrees to make himself available to the Company as
needed to consult for a period of one year following termination of employment.
Executive shall be available to consult up to an average of forty (40) hours per
month. Executive shall be entitled to reasonable compensation for his time in
providing such consulting services and to reimbursement of his out of pocket
expenses.

         10. Other Executive Obligations. Executive agrees that the following
provisions will apply throughout Executive's period of employment and for the
specified post-employment period, regardless of the reason for termination or
resignation;

           (a) Nondisclosure of Confidential Information. Except to the extent
required in furtherance of the Company's business in connection with matters as
to which Executive is involved as an employee, Executive will not, during the
term of his employment and for an unlimited period thereafter, directly or
indirectly: (1) disclose or furnish to, or discuss with, any other person or
entity any confidential information concerning the Company or its business or
employees, acquired during the period of his employment by the Company; (2)
individually or in conjunction with any other person or entity, employ or cause
to be employed, any such confidential information in any way whatsoever or (3)
without the written consent of the Company, publish or deliver any copies,
abstracts or summaries of any papers, documents, lists, plans, specifications or
drawings containing any such confidential information.


           (b) Non-Interference. Executive will not, during the term of his
employment and for an unlimited period thereafter, directly or indirectly
attempt to encourage, induce or otherwise solicit any employee or other person
or entity to breach any agreement with the Company or otherwise interfere with
the advantageous business relationship of the Company with any person or entity.
Executive specifically agrees not to solicit, on Executive's own behalf or on
behalf of another, any of the Company's employees to resign from their
employment with the Company in order to go to work elsewhere. Executive further
specifically agrees not to make any disparaging remarks of any sort or otherwise
communicate any disparaging remarks about the Company or any of its members,
equity holders, directors, officers or employees, directly or indirectly, to any
of the Company's employees, members, equity holders, directors, customers,
vendors, competitors, or other people or entities with whom the Company has a
business or employment relationship.


           (c) Non-Competition. Executive agrees that during the term of his
employment and thereafter for a period of two (2) years, Executive will not
directly or indirectly engage in or carry on a business that is in direct
competition with any significant business unit of the Company as conclusively
determined by the Board of Directors. Further, Executive agrees that during this
same period of time he will not act as an agent, representative, consultant,
officer, director, independent contractor or employee of any entity or
enterprise that is in direct competition with any significant business unit of
the Company as conclusively determined by the Board of Directors.


           (d) Cooperation in Claims. For an unlimited period following his
period of employment, at the request of the Company, Executive will cooperate
with the Company with respect to any claims or lawsuits by or against the
Company where Executive has knowledge of the facts involved in such claims or
lawsuits. Executive shall be entitled to reasonable compensation for Executive's
time and expense in rendering such cooperation. Further, Executive will decline
to voluntarily aid, assist or cooperate with any party who has claims or
lawsuits against the Company, or with their attorneys or agents. The Company and
Executive both acknowledge, however, that nothing in this paragraph shall
prevent Executive from honestly testifying at an administrative hearing,
arbitration, deposition or in court, in response to a lawful and properly served
subpoena in a proceeding involving the Company.


           (e) Remedies. The parties recognize and agree that, because any
breach by Executive of the provisions of this Paragraph 10 would result in
damages difficult to ascertain, the Company shall be entitled to injunctive and
other equitable relief to prevent a breach or threatened breach of the
provisions of this Paragraph 10. Accordingly, the parties specifically agree
that the Company shall be entitled to temporary and permanent injunctive relief
to enforce the provisions of this Paragraph 10 and that such relief may be
granted without the necessity of proving actual damages or irreparable harm.


           (f) Enforceability. Executive agrees that considering Executive's
relationship with the Company, and given the terms of this Agreement, the
restrictions and remedies set forth in Paragraph 10 are reasonable.
Notwithstanding the foregoing, if any of the covenants set forth above shall be
held to be invalid or unenforceable, the remaining parts thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts have not been included therein. In the event the provisions
relating to time periods and/or areas of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time periods or areas of
restriction permitted by law, then such time periods and areas of restriction
shall be amended to become and shall thereafter be the maximum periods and/or
areas of restriction which said court deems reasonable and enforceable.
Executive also agrees that the Company's action in not enforcing a particular
breach of any part of Paragraph 10 will not prevent the Company from enforcing
any other breaches that the Company discovers, and shall not operate as a waiver
by the Company against any future enforcement of a breach.


         11. Notices. Notices hereunder shall be in writing and shall be
delivered personally or sent return receipt requested and postage prepaid,
addressed as follows:


                                                     c/o Farmland Industries, Inc.
                                                     3315 North Oak Trafficway
                                                     Kansas City, MO 64116

                  If to the Company:                 Chairman of the Board
                                                     c/o Corporate Secretary
                                                     Farmland Industries, Inc.
                                                     3315 North Oak Trafficway
                                                     Kansas City, MO 64116

                  with a copy to:                    Vice President and General Counsel
                                                     Farmland Industries, Inc.
                                                     3315 North Oak Trafficway
                                                     Kansas City, MO 64116


         12. Binding Agreement. The provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the respective heirs, legal
representatives and successors of the parties hereto.

         13. Missouri Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, unless otherwise pre-empted
by federal law.

         14. Captions and Section Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

         15. Invalid Provisions. If any provision of this Agreement shall be
unlawful, void, or for any reason unenforceable, it shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining provisions of this Agreement.

        16. Waiver of Breach. The failure to enforce at any time any of the
provisions of this Agreement, or to require at any time performance by the other
party of any of the provisions hereof, shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof or the right of either party thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

        17. Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, representations and understandings of the
parties with respect thereto. No modification or amendment of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto and signed by Executive and a member of the Board upon
authorization of the Board to do so.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date set forth above.


EXECUTIVE                           FARMLAND INDUSTRIES, INC.


_/s/ROBERT W. HONSE___              By:      __/S/ALBERT SHIVELY____________
Robert W. Honse                             Albert Shivley, Chairman of the
                                            Board of Directors

                                    By:      _/S/JODY BEZNER________________
                                             Jody Bezner, Vice-Chairman of the
                                             Board of Directors
